Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 1 of 27 Page ID
                                 #:2622




Summary Judgment Ex. 1
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 2 of 27 Page ID
                                 #:2623
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 3 of 27 Page ID
                                 #:2624
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 4 of 27 Page ID
                                 #:2625
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 5 of 27 Page ID
                                 #:2626
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 6 of 27 Page ID
                                 #:2627
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 7 of 27 Page ID
                                 #:2628
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 8 of 27 Page ID
                                 #:2629
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 9 of 27 Page ID
                                 #:2630
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 10 of 27 Page ID
                                  #:2631
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 11 of 27 Page ID
                                  #:2632
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 12 of 27 Page ID
                                  #:2633
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 13 of 27 Page ID
                                  #:2634
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 14 of 27 Page ID
                                  #:2635
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 15 of 27 Page ID
                                  #:2636
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 16 of 27 Page ID
                                  #:2637
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 17 of 27 Page ID
                                  #:2638
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 18 of 27 Page ID
                                  #:2639
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 19 of 27 Page ID
                                  #:2640
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 20 of 27 Page ID
                                  #:2641
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 21 of 27 Page ID
                                  #:2642
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 22 of 27 Page ID
                                  #:2643
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 23 of 27 Page ID
                                  #:2644
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 24 of 27 Page ID
                                  #:2645
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 25 of 27 Page ID
                                  #:2646
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 26 of 27 Page ID
                                  #:2647
Case 8:20-cv-00043-SB-ADS Document 190-1 Filed 05/14/21 Page 27 of 27 Page ID
                                  #:2648
